Exhibit 10.1

MedAssets

Separation and Release Agreement

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF

ALL KNOWN AND UNKNOWN CLAIMS

The purpose of this document is to set forth the terms and conditions of the
Separation Agreement (the “Agreement”) between you and MedAssets, Inc. and
MedAssets Services, LLC (collectively, the “Company”) with respect to the
termination of your employment.

 

  1. You agree and understand that your employment will end as of the close of
business on September 30, 2011 (“Last Day of Employment”). Your last day of
active employment will be September 7, 2011 (“Final Workday”). Effective as of
your Final Workday, you will transition all of your workload to other Company
employees, as appropriate. Between the Final Workday and the Last Day of
Employment, you will remain an employee of the Company to assist with any
remaining workload transition questions or issues. Between the Final Workday and
the Last Day of Employment, you will be free to explore alternative employment
opportunities, accept alternative employment, and commence employment with
another company.

 

  2. In consideration of and subject to (x) the undertakings and promises made
by you as set forth in this Agreement, and (y) your execution, delivery and
non-revocation of the general release of claims attached hereto as Exhibit A
within 14 days following the Last Day of Employment, the Company will provide
you with the following:

 

  a.

$570,000 in separation pay (which represents 18 months’ of your base annual
salary plus an additional $45,000). You agree that these payments are amounts
you are not otherwise entitled to receive. These amounts will be net of all
statutory and authorized withholdings and deductions, and will be made in
accordance with the Company’s payroll practices as in effect at the time of
payment. Of the total amount described above, $525,000 will be paid in
substantially equal installments over the 18 month period beginning on the Last
Day of Employment; provided that the first payment shall not be made until the
first regularly scheduled pay period following the 60th day from the Last Day of
Employment; provided, further, that the first payment will include a catch-up
payment for any installments that accrued during the 60-day waiting period plus
the additional $45,000 described above; and

 

  b. an extension to March 29, 2013, ending at 5:00 p.m. Eastern Time, on that
date, of the time period during which you may exercise any equity rights that
have fully vested to you as of the last day of employment. The extension set
forth in this Paragraph 2(b) supersedes and replaces any other time period in
which you previously were authorized to exercise any of your vested equity
rights under the Employment Agreement between you and MedAssets, Inc., dated
August 22, 2007, as amended as of May 2, 2011 (the “Employment Agreement”), and
under any and all other agreements between you and the Company, including,
without limitation, any and all stock option agreements and agreements governing
the exercise of any restricted stock units or stock appreciation rights
(collectively, “Equity”).

 

  3.

You acknowledge and agree that the payments and extended exercise period
described in Paragraph 2, above, are negotiated payments and rights. These
negotiated payments and rights are intended by both you and the Company to
satisfy in full any and all obligations on the part of the Company to make any
payments or to allow any vesting, accelerated or



--------------------------------------------------------------------------------

  not, of equity under the Employment Agreement, or any agreement granting you
any Equity or any right to receive any Equity.

 

  4. In addition to the payments and extended exercise period described in
Paragraph 2, above, the Company acknowledges its obligation to compensate you
for time you worked through your Last Day of Employment, at your current annual
salary, less statutory and authorized withholdings and deductions.

 

  5. COBRA. As of your Last Day of Employment, you have the option of exercising
any rights to continue your participation in the Company’s group health
insurance plans available to you under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). You will receive an enrollment form and
necessary information under separate cover on or before October 14, 2011. Any
entitlement to continue your participation in such plans shall be only as
permitted under COBRA and at your own expense.

 

  6. Non-Interference. You remain bound to the Employment Agreement that you
signed, a copy of which is attached to this Agreement as Exhibit B. Both you and
the Company recognize the importance of compliance with the “Non-Interference”
requirements of that agreement. If you execute this Agreement, then you are also
bound to the duties and responsibilities set forth in this Agreement.

 

  7. Good Faith Requirement. Notwithstanding any other provision of this
Agreement or the Employment Agreement, any failure by you to comply with any of
the provisions in this Agreement or in the Employment Agreement will result in
immediate forfeiture of any and all rights to the payments and extended exercise
period described in Paragraph 2 above. In addition, the Company may seek
repayment of any of the payments described in Paragraph 2 already paid to you.

 

  a. Company Property. Except as set forth in Paragraph 7(a)(i) through
7(a)(iii), below, you must return all Company property and equipment on or
before your last day of work (as defined in Paragraph 1 above), including all
documents, cell-phones, laptops, Company credit cards, air cards, thumb drives,
identification badges, keys, and any other equipment, electronic data, hard-copy
information, and supplies in your possession. If you have copied or stored any
electronic data that constitutes Confidential Information (as defined in the
Employment Agreement) onto any electronic data storage device which is not the
property of the Company, then you must tender the device to the Company so that
the Company can remove the applicable electronic data. You may retain
permanently, at no cost to you, the following:

 

  i. One of the two computers that the Company had issued to you: identification
number MAC12L2532B (Dell XT2 Laptop), so long as on or before your Last Day of
Employment, you bring that laptop computer to the Company to enable the
Company’s information technology personnel to remove all Company data from the
laptop computer’s hard drive;

 

  ii. The Company-purchased printer that you have maintained at your home
(Brother 9970MFC);

 

2



--------------------------------------------------------------------------------

  iii. Your Company-issued cell phone (Apple iPhone 4), so long as: on or before
your Last Day of Employment you bring that cell phone to the Company to enable
the Company’s information technology personnel to remove all Company data from
the cell phone’s storage card or drive; you port the telephone number to a
personal cell phone bill effective as of October 1, 2011; and, if you receive
any communications to the phone relating to Company business, you provide the
caller with instructions for contacting the appropriate Company executive. The
Company will have no obligation related to maintaining cellular service for you
or on your behalf.

 

  b. Airline Credits. The Company has no ownership rights or interest in any
airline mileage credits or other airline credits, and it will not dispute your
ownership rights or interest in any and all unused airline credits that you have
accumulated during your employment with the Company.

 

  c. Reaffirmation of Confidentiality Obligations. You reaffirm your obligation
to never disclose to any third party any Confidential Information (as that term
is defined and as that restriction is further described in the Employment
Agreement). You understand and reaffirm that these duties of confidentiality
survive the last day of employment.

 

  d. Confidentiality of this Agreement’s Terms. You must not disclose or
disseminate this Agreement, or any of its terms, to anyone, except as set forth
in this Paragraph 7(d). This means that you cannot disclose this Agreement in
any form to any current or former employees of the Company, or to the general
public or to the media. You may discuss this Agreement with your spouse, with
your legal representative, and with your personal accountant, so long as you
inform them that this Agreement is confidential, and must not be further
disclosed. You may also disclose this Agreement if required by law, or as
necessary to comply with law, or as necessary to fulfill the terms of this
Agreement.

 

  8. Legal Participation and Status.

 

  a. Testimony. Because full compliance with all laws and regulations is
important to the Company, you agree that you shall cooperate with all members of
the Company Group (as defined in the Employment Agreement) with respect to any
pending or future litigation or other claim or investigation involving any
member of the Company Group regarding which you have relevant information.
Cooperation, as used herein, means: (1) you shall meet with Company Group
representatives and attorneys at reasonable times and places to discuss facts
and other matters related to litigation or other claims (this includes travel to
such locations as requested by a member of the Company Group at its expense);
(2) you shall appear and provide testimony if requested by a member of the
Company Group (this includes travel to such locations as requested by a member
of the Company Group at its expense); and (3) if you ever testify in any
litigation or other claim against any member of the Company Group, you shall
provide full, complete, and truthful testimony, with no expectation of
compensation. To the extent that a member of the Company Group requests you
travel more than 50 miles away from your home either to meet with Company Group
representatives and/or attorneys, and/or testify in a legal proceeding of any
kind, then the Company will reimburse you for your actual travel expenses,
consistent with the Company’s then-current travel policies and procedures.

 

3



--------------------------------------------------------------------------------

  b. Restricted Person Status. The Company acknowledges and agrees that you are
released of your status as a “restricted person” as defined in the Company’s
Insider Trading Policy as of the last day of employment.

 

  9. Non-Disparagement.

 

  a. Your Non-Disparagement Obligations. You agree that you will not now, or in
the future, make any statements, written or oral, unless such statements are
truthful disclosures required by applicable law, or take such action as (a) will
discredit the Company, any of its products, or the reputation of any of its
directors, officers or employees, or (b) damage the ability of the Company, or
any of its directors, officers, or employees to do business in the communities
in which they conduct their affairs.

 

  b. The Company’s Non-Disparagement Obligations. The Company will not now, or
in the future, make any statements, written or oral, unless such statements are
truthful disclosures required by applicable law, or take such action as (a) will
discredit you, your job performance with the Company, or your skill sets and
capabilities, or (b) damage your ability to obtain employment or to do business
in the communities in which you conduct your affairs.

 

  c. Statements Regarding Departure. You and the Company agree that
contemporaneously with, and following, your execution of this Agreement and your
separation from employment with the Company, the Company will be entitled to
make certain statements regarding your separation from employment. At the
present time, you and the Company envision conveying information regarding your
separation to the following different constituencies: i) the Securities &
Exchange Commission; ii) the Company’s Board of Directors and Executive
management team; iii) the employees you supervised in the Revenue Cycle
Technology division, as well as other employees of the Company; and iv)
prospective employers with whom you are seeking employment. As to each of these
different constituencies, the information the Company will provide regarding
your separation from employment shall be as follows:

 

  i. i. SEC disclosures: The 8-K disclosure will be made in the ordinary course
of business. The Company agrees that the language used in the 8-K will be
substantially similar to the language set forth in Exhibit C to this Agreement.
Board and Executives: The Company will consider any proposed communication plan,
strategy, and/or talking points provided by you, but the Company reserves the
right to finalize and deliver any communications to the Board and to the
Company’s executive leadership, if needed and as needed, in its sole discretion.

 

  ii. RCT Employees and Other Company Employees: The Company will consider any
proposed communication plan, strategy, and/or talking points provided by you,
but the Company reserves the right to finalize and deliver any communications to
the Company’s employees, if needed and as needed, in its sole discretion; and

 

  iii.

Prospective Employers: Although the Company’s ordinary employment policies,
practices, and procedures will provide a neutral employment reference, which
includes verification of your dates of employment and job

 

4



--------------------------------------------------------------------------------

  title, the Company represents it will provide a positive reference. No other
information will be disclosed unless authorized by you, in writing. The Company
will not provide any other information to prospective employers.

 

  10. Your Release of the Company. In consideration of the payments provided to
you in connection with the termination of your employment with the Company, you
agree to release any and all claims arising out of your employment and
termination of employment, in accordance with subparagraphs a, b, and c of this
Paragraph 10.

 

  a. Except for the Company’s obligation under this Agreement, YOU AGREE FOR
YOURSELF AND YOUR HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS, AND ASSIGNS TO
FOREVER RELEASE AND DISCHARGE THE COMPANY AND ITS SUBSIDIARIES, RELATED
COMPANIES, PARENTS, SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES AND FORMER EMPLOYEES FROM ANY AND ALL CLAIMS, DEBTS, PROMISES,
AGREEMENTS, DEMANDS, CAUSES OF ACTION, ATTORNEYS’ FEES, LOSSES AND EXPENSES OF
EVERY NATURE WHATSOEVER, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, FILED OR
UNFILLED, ARISING PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT, OR RISING OUT
OF OR IN CONNECTION WITH YOUR EMPLOYMENT BY AND TERMINATION FROM THE COMPANY OR
ANY AFFILIATE OF THE COMPANY. This total release includes, but is not limited
to, all claims arising directly or indirectly from your employment with the
Company and the termination of that employment; claims or demands related to
salary, bonuses, commissions, stock, stock options, vacation pay, fringe
benefits and expense reimbursements pursuant to any federal, state, or local law
or cause of action, including, but not limited to, breach of contract, breach of
the implied covenant of good faith and fair dealing, infliction of emotional
harm, wrongful discharge, violation of public policy, defamation and impairment
of economic opportunity; and any claims for violation of the Age Discrimination
in Employment Act of 1967 (“ADEA”), Title VII of the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866, 42
U.S.C. § 1981, the Americans with Disabilities Act of 1990, the Rehabilitation
Act, the Family and Medical Leave Act of 1993, the Equal Pay Act, Executive
Order 11246, the Fair Labor Standards Act, the Genetic Information
Non-Disclosure Act, USERRA, WARN Act, and any and all claims arising under
Georgia law dealing with employment or contract (including claims for or
regarding wages, hours, discrimination, civil rights, torts— such as, but not
limited to, negligence— and any other federal, state or local employment or
anti-discrimination laws).

 

  b. You further agree that you will not file suit against any of the
aforementioned parties or individuals with regard to any claims or liabilities
released herein. You further agree not to accept, recover, or receive any
monetary damages or any other form of relief which may arise out of or in
connection with any administrative remedies, which may be filed with or pursued
independently by any governmental agency or agencies, whether federal, state, or
local.

 

  c.

Thus, for the purpose of implementing a full and complete release and discharge
of the Company (and others released in this Paragraph 10), you expressly
acknowledge that this Agreement is intended to include in its effect, without
limitation, claims and causes of action which you do not know of, or do not
suspect to exist, in your favor at the time of execution hereof, and that this
Agreement contemplates extinguishment of

 

5



--------------------------------------------------------------------------------

  all such claims and causes of action. By executing this Agreement, you
specifically release all claims relating to your employment and its termination
under ADEA, a United States federal statute that, among other things, prohibits
discrimination on the basis of age in employment and employee benefit plans.

 

  d. As a narrow and limited exception to the waiver and release in
Paragraph 10.a. above, you retain all rights to receive indemnification from the
Company for third-party claims, including any applicable insurance policies such
as the Company’s Directors & Officers insurance policies and/or any general
corporate indemnification obligations set forth in Delaware and/or Georgia
statutes, as applicable. Additionally, nothing herein shall be construed as a
waiver of any claims that cannot be waived by law including, without limitation
any claims filed with the Equal Employment Opportunity Commission, the U.S.
Department of Labor, or claims under the ADEA that arise after the date of this
Agreement.

 

  11. The Company’s Release of You. In consideration of the promises you made,
as set forth in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company, the
Company agrees to release any and all claims arising out of your employment, in
accordance with subparagraphs a, b, and c of this Paragraph 11; provided,
however, that nothing herein shall be construed as a release by the Company of
any claim for any one or more of fraud, willful misconduct, gross negligence
embezzlement or misappropriation. The Company represents that as of September 3,
2011, after a careful review of your job performance, it is not aware of any
conduct or actions by you preceding the Company’s execution of this Agreement
that would constitute any one or more of fraud, willful misconduct, gross
negligence, embezzlement, or misappropriation.

 

  a. Except for your obligations under this Agreement or as explicitly excluded
pursuant to the previous paragraph, the Company agrees for itself and its
subsidiaries, related companies, parents, successors and assigns, officers,
directors to forever release and discharge you (and your heirs, executors,
administrators, successors and assigns) from any and all claims, debts,
promises, agreements, demands, causes of action, attorneys’ fees, losses and
expenses of every nature whatsoever, known or unknown, suspected or unsuspected,
filed or unfilled, arising prior to the effective date of this Agreement, or
rising out of or in connection with your employment by or with the Company or
any affiliate of the Company. This total release includes, but is not limited
to, all claims arising directly or indirectly from your employment with the
Company or its affiliates; claims or demands related to any and all aspects of
your job performance for the Company or its affiliates; any and all claims based
on the U.S. or any state Constitution; any and all claims based on any federal
or state statute, as well as any administrative or other regulation promulgated
pursuant to a grant of statutory or rule-making authority; any and all claims
based on contract or quasi-contract legal theories; any and all claims based on
any tort theories, recognized in Georgia or any other state jurisdiction; any
and all claims based on your actions or failures to act in your employment with
the Company or its affiliates at any time prior to the date you execute this
Agreement; and any and all claims based on any statements you have made, whether
written or oral, explicit or implicit, at any time prior to the date you execute
this Agreement.

 

6



--------------------------------------------------------------------------------

  b. The Company further agrees that neither it nor any of its subsidiaries,
related companies, parents, successors and assigns, officers, or directors will
file suit against you (or your heirs, executors, administrators, successors or
assigns) with regard to any claims or liabilities released in this Paragraph
11. The Company further agrees that neither it nor any of its subsidiaries,
related companies, parents, successors and assigns, officers, or directors will
accept, recover or receive any monetary damages or any other form of relief
which may arise out of or in connection with any administrative remedies, which
may be filed with or pursued independently by any governmental agency or
agencies, whether federal, state or local.

 

  c. Thus, for the purpose of implementing a full and complete release and
discharge of you (and your heirs, executors, administrators, successors or
assigns), the Company expressly acknowledges that this Agreement is intended to
include in its effect, without limitation, claims and causes of action which the
Company (including its subsidiaries, related companies, parents, successors and
assigns, officers, or directors) do not know of, or do not suspect to exist, in
the Company’s favor (or in the favor of its subsidiaries, related companies,
parents, successors and assigns, officers, or directors) at the time of
execution hereof, and that this Agreement contemplates extinguishment of all
such claims and causes of action.

 

  12. Nothing contained herein shall constitute or be construed as a release of
your rights to any vested amounts you may have in the Company’s retirement plan.

 

  13. You acknowledge and hereby agree that except as expressly stated in this
Agreement, the Company shall have no obligations to you, financial or otherwise,
except that nothing in this Paragraph shall diminish the Company’s obligations
to defend and/or indemnify you as set forth in the Company’s By-Laws, Operating
Agreement, Director’s and Officer’s Liability Policies or other insurance
policies, and/or Delaware and/or Georgia statutes, as applicable, in the event
you are sued in your capacity as a current or former executive of the Company.
You further agree that this Agreement sets forth the full understanding and
complete agreement between you and the Company with regard to these matters and
supersedes any and all prior agreements, understandings, and negotiations
respecting such matters. The terms hereof shall inure to the benefit of and be
binding upon your heirs, representatives, successors and assigns. If any
provision of this Agreement is held by a court or arbitrator to be unlawful or
unenforceable, the remaining provisions of this Agreement will remain in full
force and effect in order to give effect to the parties’ intent to the fullest
extent possible. Any modification of this Agreement is ineffective unless
memorialized in a written document signed by both you and the Company.

 

  14.

You shall and do hereby acknowledge and understand that this Agreement is
intended to be legally binding and enforceable. You are therefore informed of
your right to consult with legal counsel of your choosing and are advised to do
so before entering into it. You acknowledge and represent that the Company has
not provided any tax advice to you in connection with this Agreement and that
you have been advised by the Company to seek tax advice from your own tax
advisors regarding this Agreement and payments that may be made to you pursuant
to this Agreement, including specifically, the application of the provisions of
Section 409A of the Federal Tax Code to such payments. You acknowledge that you
shall be solely responsible for your own attorney’s fees and your own tax
advisors’ fees incurred in connection with this Agreement. To the extent the
payments under this Agreement are subject to Section 409A of the Federal Tax
Code, the

 

7



--------------------------------------------------------------------------------

  agreement shall be interpreted in a manner that complies with section 409A of
the Federal Tax Code and guidance of that section (collectively “Section 409A”).
For example, the phrase “employment will end” and the term “termination” shall
be interpreted to mean a separation from service under Section 409A and the
six-month delay rule shall apply if applicable with respect to amounts subject
to section 409A.

 

  15. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
FEDERAL LAW AND THE LAWS OF THE STATE OF GEORGIA (WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE. All actions and proceedings arising out of
or relating to this Agreement shall be heard and determined in any Georgia state
or federal court sitting in the state of Georgia, and the parties hereto hereby
consent to the jurisdiction of such courts in any such action or proceeding.

 

  16. You understand that neither this Agreement nor anything in it shall be
considered as any admission by the Company of any preexisting obligation or
improper conduct whatsoever. You understand that the Company denies any such
obligations or improper conduct.

 

  17. By signing this Agreement, you certify that:

 

  a. You have carefully read and fully understand the provisions of this
Agreement, including the portions relating to the release and waiver of claims,
and the covenant not to sue;

 

  b. The Company has advised you, via this Agreement, to consult with an
attorney before signing this Agreement if you so desire;

 

  c. This Agreement was delivered to you on Thursday, September 1, 2011, and you
were given at least 14 calendar days to consider this Agreement before accepting
its terms and signing it;

 

  d. You have been reimbursed for all expenses to which you are entitled;

 

  e. You have reported to the Company all injuries or illnesses, if any, that
you incurred at work or because of your work with or for the Company, and with
or for any of the Company’s clients;

 

  f. You affirm that all of the Company’s decisions regarding your pay and
benefits through the last day of employment of employment were not
discriminatory based on age, disability, race, color, sex, sexual orientation,
gender identity, pregnancy, marital status, veteran status, religion, national
origin or any other classification protected by law;

 

  g. You have been paid for all salary and wages to which you are entitled
(except for the final salary payment referenced in Paragraph 4 and the
separation benefits described in Paragraph 2);

 

8



--------------------------------------------------------------------------------

  h. You have reported to the Company any and all allegations of wrongdoing by
Company or its officers of which you have any knowledge, including any
allegations of corporate fraud;

 

  i. You have not been retaliated against for reporting any allegations of
wrongdoing by Company or its officers, including any allegations of corporate
fraud;

 

  j. You had or could have the entire Review Period (as defined below) in which
to review and consider this Agreement, and that if you execute this Agreement
prior to the expiration of the Review Period, you have voluntarily and knowingly
waived the remainder of the Review Period;

 

  k. If any claim is not subject to release, then to the extent permitted by
law, you waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective, or multi-party action or proceeding based on such a claim in which
the Company is a party; and

 

  l. You affirm that you are in possession of all of your own property that you
had on or at the Company’s premises and that the Company is not in possession of
any of your property.

 

9



--------------------------------------------------------------------------------

I, Laurence Neil Hunn, have reviewed the terms and conditions of this Agreement;
I knowingly and voluntarily accept and agree to all of the terms and conditions
set forth in the Agreement, without intimidation, coercion, or pressure.

 

/s/ Laurence Neil Hunn

    September 6, 2011 Laurence Neil Hunn     Date Accepted and Agreed:    
MedAssets Services, LLC    

by: /s/ Jonathan H. Glenn

    September 6, 2011 Jonathan H. Glenn     Date Executive Vice President and
Chief Legal Officer    

 

10



--------------------------------------------------------------------------------

EXHIBIT A

General Release

In consideration of the payments provided to me in connection with the
termination of my employment with MedAssets, Inc. and MedAssets Services, LLC
(collectively, the “Company”) pursuant to that certain Separation and Release
Agreement dated as of September     , 2011 (the “Separation Agreement”), I agree
to release any and all claims arising out of my employment and termination of
employment, in accordance with the following provisions:

 

  1. Except for the Company’s obligation under the Separation Agreement, I AGREE
FOR MYSELF AND MY HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS, AND ASSIGNS TO
FOREVER RELEASE AND DISCHARGE THE COMPANY AND ITS SUBSIDIARIES, RELATED
COMPANIES, PARENTS, SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES AND FORMER EMPLOYEES FROM ANY AND ALL CLAIMS, DEBTS, PROMISES,
AGREEMENTS, DEMANDS, CAUSES OF ACTION, ATTORNEYS’ FEES, LOSSES AND EXPENSES OF
EVERY NATURE WHATSOEVER, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, FILED OR
UNFILLED, ARISING PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT, OR RISING OUT
OF OR IN CONNECTION WITH MY EMPLOYMENT BY AND TERMINATION FROM THE COMPANY OR
ANY AFFILIATE OF THE COMPANY (THE “RELEASE”). This Release includes, but is not
limited to, all claims arising directly or indirectly from my employment with
the Company and the termination of that employment; claims or demands related to
salary, bonuses, commissions, stock, stock options, vacation pay, fringe
benefits, and expense reimbursements pursuant to any federal, state, or local
law or cause of action, including, but not limited to, breach of contract,
breach of the implied covenant of good faith and fair dealing, infliction of
emotional harm, wrongful discharge, violation of public policy, defamation and
impairment of economic opportunity; and any claims for violation of the Age
Discrimination in Employment Act of 1967 (“ADEA”), Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Civil Rights Act of
1866, 42 U.S.C. § 1981, the Americans with Disabilities Act of 1990, the
Rehabilitation Act, the Family and Medical Leave Act of 1993, the Equal Pay Act,
Executive Order 11246, the Fair Labor Standards Act, the Genetic Information
Non-Disclosure Act, USERRA, WARN Act, and any and all claims arising under
Georgia law dealing with employment or contract law (including claims for or
regarding wages, hours, discrimination, civil rights, torts— such as, but not
limited to, negligence— and any other federal, state, or local employment or
anti-discrimination laws).

 

  2. I further agree that I will not file suit against any of the aforementioned
parties or individuals with regard to any claims or liabilities released herein.
I further agree not to accept, recover, or receive any monetary damages or any
other form of relief which may arise out of or in connection with any
administrative remedies, which may be filed with or pursued independently by any
governmental agency or agencies, whether federal, state, or local.

 

  3.

Thus, for the purpose of implementing a full and complete release and discharge
of the Company (and others released in this Release), I expressly acknowledge
that this Release is intended to include in its effect, without limitation,
claims and causes of action which I

 

11



--------------------------------------------------------------------------------

  do not know of, or do not suspect to exist, in my favor at the time of
execution hereof, and that this Release contemplates extinguishment of all such
claims and causes of action. By executing this Release, I specifically release
all claims relating to my employment and its termination under ADEA, a United
States federal statute that, among other things, prohibits discrimination on the
basis of age in employment and employee benefit plans.

 

  4. As a narrow and limited exception to the waiver and release in this
Release, I retain all rights to receive indemnification from the Company for
third-party claims, including any applicable insurance policies such as the
Company’s Directors & Officers insurance policies and/or any general corporate
indemnification obligations set forth in Georgia statutes. Additionally, nothing
herein shall be construed as a waiver of any claims that cannot be waived by law
including, without limitation any claims filed with the Equal Employment
Opportunity Commission, the U.S. Department of Labor, or claims under the ADEA
that arise after the date of this Agreement.

 

  5. By signing this Release, I certify that:

 

  a. I have carefully read and fully understand the provisions of this
Agreement, including the portions relating to the release and waiver of claims,
and the covenant not to sue;

 

  b. The Company has advised me, via this Release, to consult with an attorney
before signing this Release if I so desire;

 

  c. This Release was delivered to me on Thursday, September 1, 2011, and I was
given at least 14 calendar days to consider this Release before accepting its
terms and signing it;

 

  d. I have been reimbursed for all expenses to which I am entitled;

 

  e. I have reported to the Company all injuries or illnesses, if any, that I
incurred at work or because of my work with or for the Company, and with or for
any of the Company’s clients;

 

  f. I affirm that all of the Company’s decisions regarding my pay and benefits
through the last day of employment of employment were not discriminatory based
on age, disability, race, color, sex, sexual orientation, gender identity,
pregnancy, marital status, veteran status, religion, national origin or any
other classification protected by law;

 

  g. I have been paid for all salary and wages to which I am entitled;

 

  h. I have reported to the Company any and all allegations of wrongdoing by
Company or its officers of which I have any knowledge, including any allegations
of corporate fraud;

 

  i. I have not been retaliated against for reporting any allegations of
wrongdoing by Company or its officers, including any allegations of corporate
fraud;

 

  j.

I had or could have the entire Review Period (as defined below) in which to
review and consider this Release, and that if I execute this Release prior to
the expiration of

 

12



--------------------------------------------------------------------------------

  the Review Period, I have voluntarily and knowingly waived the remainder of
the Review Period;

 

  k. If any claim is not subject to release, then to the extent permitted by
law, I waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective, or multi-party action or proceeding based on such a claim in which
the Company is a party; and

 

  l. I affirm that I am in possession of all of my own property that I had on or
at the Company’s premises and that the Company is not in possession of any of my
property.

I, Laurence Neil Hunn, have reviewed the terms and conditions of this Release; I
knowingly and voluntarily accept and agree to all of the terms and conditions
set forth in the Release, without intimidation, coercion, or pressure.

 

 

     

 

Laurence Neil Hunn       Date

 

13